


Exhibit 10.14

 

 FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made, effective as of the      day of
          , 2011 (the “Date of Grant”), between Cache, Inc. (hereinafter called
the “Company”), and                      (hereinafter called the “Participant”).

 

R E C I T A L S

 

WHEREAS, the Company has adopted the Cache, Inc. 2008 Stock Option and
Performance Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Restricted Shares provided for
herein (the “Restricted Stock Award”) to the Participant pursuant to the Plan
and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1.             Grant of the Restricted Shares.  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement, the Company hereby grants to the Participant a Restricted Stock Award
consisting of          Restricted Shares.  The Restricted Period for the
Restricted Shares shall lapse and the Restricted Shares shall become
nonforfeitable in accordance with Section 2 hereof.

 

2.             Lapse of Restrictions.  The Restricted Period for the Restricted
Shares shall lapse with respect to two-thirds (2/3) of the Restricted Shares
based on the attainment of an annual operating income performance level
established by the Committee (the “Performance-Based Shares”) and with respect
to one-third (1/3) of the Restricted Shares based on the attainment of
additional performance goals established by the Committee (the “Stretch
Performance-Based Shares”), as set forth below.

 

(a)                                 Performance-Based Shares.  The Restricted
Period for the Performance-Based Shares shall lapse with respect to
(i) one-third of the Performance-Based Shares on                   ,
(ii) one-third (1/3) of the Performance-Based Shares on                    and
(iii) one-third (1/3) of the Performance-Based Shares on                   
(each of             ,                 , and                 , a
“Performance-Based Shares Lapsing Date”), subject to (x) the Company’s
attainment of annual operating income performance levels established by the
Committee (a “Performance-Based Shares Target”) as set forth on the
Performance-Based Shares Schedule, attached hereto as Exhibit A and (y) the
Participant’s continued employment with the Company on each applicable
Performance-Based Shares Lapsing Date; provided, however, that if the
Performance-Based Shares Target on the applicable Performance-Based Shares
Lapsing Date is not achieved (a “Missed Year”), but on a subsequent
Performance-Based Shares Lapsing Date the cumulative Performance-Based Shares
Target with respect to such Performance-Based Shares Lapsing Date and each
Performance-Based

 

--------------------------------------------------------------------------------


 

Shares Lapsing Date through the Performance-Based Shares Lapsing Date related to
the Missed Year is achieved, the Performance-Based Shares restrictions that did
not lapse with respect to the Missed Year as well as the Performance-Based
Shares attributable to such subsequent Performance-Based Lapsing Date shall
lapse as of such subsequent Performance-Based Shares Lapsing Date.  All
Performance-Based Shares that have restrictions that have not lapsed as of
           shall be forfeited.

 

(b)                                 Stretch Performance-Based Shares.  The
Restricted Period for the Stretch Performance-Based Shares shall lapse with
respect to (i) one-third of the Stretch Performance-Based Shares on
                , (ii) one-third (1/3) of the Stretch Performance-Based Shares
on                    and (iii) one-third (1/3) of the Stretch Performance-Based
Shares on              (each of               ,                and
                  , a “Stretch Performance-Based Shares Lapsing Date”), subject
to (x) the Company’s attainment of stretch operating income performance levels
established by the Committee (a “Stretch Performance-Based Shares Target”) as
set forth on the Stretch Performance-Based Shares Schedule, attached hereto as
Exhibit B and (y) the Participant’s continued employment with the Company on
each applicable Stretch Performance-Based Shares Lapsing Date; provided,
however, that if the Stretch Performance-Based Shares Target on the applicable
Stretch Performance-Based Shares Lapsing Date is not achieved (a “Stretch Missed
Year”), but on a subsequent Stretch Performance-Based Shares Lapsing Date the
cumulative Stretch Performance-Based Shares Target with respect to such Stretch
Performance-Based Shares Lapsing Date and each Stretch Performance-Based Shares
Lapsing Date through the Stretch Performance-Based Shares Lapsing Date related
to the Stretch Missed Year is achieved, the Stretch Performance-Based Shares
restrictions that did not lapse with respect to the Stretch Missed Year as well
as the Stretch Performance-Based Shares attributable to such subsequent Stretch
Performance-Based Shares Lapsing Date shall lapse as of such subsequent Stretch
Performance-Based Shares Lapsing Date.  All Stretch Performance-Based Shares
that have restrictions that have not lapsed as of                    shall be
forfeited.

 

3.             Termination of Employment.  If the Participant’s employment with
the Company terminates for any reason other than as a result of the
Participant’s death or Disability (as defined below), the Restricted Shares
shall, to the extent the applicable Restricted Period has not lapsed, be
forfeited by the Participant without consideration.  If the Participant’s
employment with the Company terminates as a result of the Participant’s death or
Disability, the Restricted Period on the Restricted Shares shall, to the extent
not then previously cancelled or forfeited, immediately lapse.

 

For purposes of this Agreement, “Disability” shall have the meaning given to it
in the Participant’s employment agreement with the Company or a subsidiary, or
if the Participant is not subject to an employment agreement, then “Disability”
shall mean any termination of employment with the Company or a subsidiary
because of a long-term or total disability, as

 

2

--------------------------------------------------------------------------------


 

determined by the Committee in its sole discretion.  The decision of the
Committee shall be final and conclusive.

 

4.             Change of Control.  Notwithstanding any other provision of this
Agreement to the contrary, the Restricted Period for the Restricted Shares shall
immediately lapse in the event of a Change of Control, to the extent the
Restricted Shares have not previously been cancelled or forfeited.

 

5.             Certificates.  The Company shall issue, in the name of the
Participant, stock certificates representing the total number of Restricted
Shares granted to the Participant, as soon as reasonably practicable after the
grant.  The Company, at the direction of the Committee, shall hold such
certificates, properly endorsed for transfer for the Participant’s benefit until
such time as the Restricted Shares are forfeited to the Company, or the
restrictions lapse.

 

6.             Rights as a Stockholder.  The Participant shall not have the
right to vote Restricted Shares for which the Restricted Period has not lapsed
or the right to receive any cash dividends with respect to such Restricted
Shares.  All distributions, if any, received by the Participant with respect to
the Restricted Shares as a result of any stock split, stock distribution, a
combination of shares, or other similar transactions shall be subject to the
restrictions set forth in this Agreement.

 

7.             Legend on Certificate.  The certificates representing the
Restricted Shares for which the Restricted Period has lapsed delivered to the
Participant, as contemplated by Section 5 above, shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Restricted Shares are
listed, and any applicable Federal or state laws.  The Committee may cause a
legend or legends to be put on any such certificate to make appropriate
reference to such restrictions.

 

8.             No Right to Continued Employment.  Nothing in the Plan or this
Agreement, nor the grant of the Restricted Shares, shall confer upon the
Participant any right to continue in the employ or service of the Company or a
subsidiary or to be entitled to any remuneration or benefits not set forth in
the Plan or this Agreement or interfere with or limit the right of the Company
or a subsidiary to modify the terms of or terminate such Participant’s
employment or service at any time.

 

9.             Transferability.  The Restricted Shares may not, at any time
prior to the lapse of the applicable Restricted Period pursuant to Section 2 be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or a subsidiary.

 

10.          Tax Withholding.  The Company shall have the right to require
Participants, or their beneficiaries or legal representatives, to remit to the
Company an amount sufficient to satisfy Federal, state and local withholding
requirements, or to deduct from all payments under the Plan, amounts sufficient
to satisfy all withholding tax requirements.

 

3

--------------------------------------------------------------------------------


 

11.          Securities Laws.  Upon the lapse of the restrictions on the
Restricted Shares, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws.

 

12.          Notices.  Notices required or permitted to be made under the Plan
or this Agreement shall be sufficiently made if personally delivered to the
Participant or sent by regular mail addressed:

 

(a)                                 to the Participant at the Participant’s
address as set forth in the books and records of the Company or its subsidiary;
or

 

(b)                                 to the Company or the Committee as the
principal office of the Company, clearly marked: “Attention: Plan Administration
Committee.”

 

13.          Choice of Law.  TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW, THE
PLAN AND THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS THEREOF.

 

14.          Restricted Stock Award Subject to Plan.  By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan.  The Restricted Stock Award granted
hereunder is subject to the Plan.  The terms and provisions of the Plan as it
may be amended from time to time are hereby incorporated herein by reference. 
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

15.          Defined Terms.  Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan.

 

16.          Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

 

Cache, Inc.

 

 

 

 

 

By:

 

 

 

 

 

Agreed and acknowledged as

 

 

 

Of the date first above written:

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

Performance-Based Shares Schedule

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

Stretch Performance-Based Shares Schedule

 

6

--------------------------------------------------------------------------------
